Exhibit 10.1


This Personal Services Agreement (the “Agreement”) is entered into this 20th day
of November, 2013, by and between Embarr Downs, Inc., a Nevada corporation (the
“Company”) with its principal place of business at 205 Ave. Del Mar 3984, San
Clemente, CA 92674 and Joseph Wade, (“Executive”) to be effective as of November
20, 2013 (the “Effective Date”).


PREMISES


WHEREAS, the Company desires to employ Executive pursuant to the terms and
conditions and for the consideration set forth in this Agreement and Executive
desires to enter the employ of the Company pursuant to such terms and conditions
and for such consideration;


WHEREAS, the provisions of this Agreement are a condition of Executive being
employed by Company, of Executive’s having access to confidential business and
technological information, and of Executive’s being eligible to receive certain
benefits of the Company. This Agreement is entered into, and is reasonably
necessary, to protect confidential information and customer relationships to
which Executive may have access, and to protect the goodwill and other business
interests of the Company; and


WHEREAS, the provisions of this Agreement are also a condition to Executive’s
agreement to provide personal services to the Company.


NOW THEREFORE, in consideration of the mutual promises and covenants agreed to
herein, the receipt and sufficiency of which are hereby acknowledged, the
Company and Executive agree as follows:


AGREEMENT
 
1.
Position, Term, Duties, Responsibilities.

 
(a) Position. Executive shall be employed by the Company as its President and
Chief Executive Officer to act in accordance with the terms and conditions
hereinafter set forth. Additionally, during the Employment Period, the Company
agrees that it shall recommend to the Board the election of the Employee as a
Director of the Company on the Commencement Date or as soon as practical
thereafter. Upon the expiration of his term as a Director during the Employment
Period, the Company agrees to use its best efforts to cause him to be
re-nominated for election and to recommend his election.


(b) Duties. Executive shall faithfully and diligently render such services and
perform such related duties and responsibilities as are customarily performed by
a person holding such title and as otherwise may, from time to time, be
reasonably assigned to Executive by the Company’s Board of Directors (the
“Board”). Executive shall comply with the provisions of this Agreement and all
reasonable rules, regulations and administrative directions now or hereafter
established by the Company.


(c) Other Activities. During Executive’s employment with the Company, Executive
shall devote his entire business time, attention and energies to the performance
of his duties and functions under this Agreement; provided, however, that
nothing in this Agreement shall prevent Executive from: (i) serving as a
director of any entity that is not a Competitive Business (as defined in Section
5(a)); (ii) managing his personal investments and affairs and the personal
investments and affairs of any of his family members; (iii) acquiring any
interest in any entity, whether or not part of a control group, that is directly
or indirectly owned or controlled, in whole or in part, by Executive and/or one
or more members of his family, or a partnership, trust or other entity held by
or for the benefit of Executive and/or one or more members of his family, and/or
(iv) performing any services for any entity, whether or not part of a control
group, that is directly or indirectly owned or controlled, in whole or in part,
by Executive and/or one or more members of his family, or a partnership, trust
or other entity held by or for the benefit of Executive and/or one or more
members of his family; provided, however, that any service shall be
insubstantial and shall not include any active involvement in the management of
such entity and provided further that such entities do not constitute a
Competitive Business (as defined in Section 5(a)).


(d) Term. This Agreement shall be for a term beginning on the Effective Date and
terminating the earlier of (i) the date which is ten (10) years from the
Effective Date (the “Expiration Date”), or (ii) the date on which Executive’s
employment is terminated pursuant to Section 3 of this Agreement (the “Initial
Term”); provided that, unless earlier terminated pursuant to Section 3 of this
Agreement, the Initial Term shall be automatically extended for additional
one-year terms (each a “Renewal Term”) upon the expiration of the Initial Term
or any such Renewal Term unless the Board or Executive delivers to the other at
least thirty (30) days prior to the expiration of the Initial Term or the then
current Renewal Term, as the case may be, a written notice specifying that the
term of the Executive’s employment will not be renewed at the end of the Initial
Term or such Renewal Term, as the case may be (the “Term Termination Notice”).
The Initial Term or, in the event that the Executive’s employment hereunder is
earlier terminated pursuant to Section 3 or renewed as provided in this Section
1 (c), such shorter or longer period, as the case may be, is hereinafter called
the “Term.”
 
2.
Compensation, Bonuses and Benefits.



 
 

--------------------------------------------------------------------------------

 
(a) Base Salary. During Executive’s employment with the Company, the Company
shall pay Executive a base annual salary (the “Base Salary”) of $120,000 per
year.


The Base Salary shall be payable in accordance with the Company’s normal payroll
schedule, less all applicable tax withholdings for state and federal income
taxes, FICA and other deductions as required by law and/or authorized by
Executive. The Executive’s Base Salary shall be reviewed by the Compensation
Committee of the Board (the “Compensation Committee”) no less frequently than
annually to determine whether or not it should be changed (if it is decreased it
will be subject to the provisions of Section 3(g) Termination for Good Reason)
in light of the duties and responsibilities of the Executive and the performance
thereof, and, if it is determined by the Compensation Committee in its sole
discretion that an increase is merited, such increase shall be promptly put into
effect and the base salary of the Executive as so increased shall constitute the
Base Salary of the Executive for purposes of this Agreement from and after such
date.


(b) Restricted Stock Award. Upon execution of this Agreement, Executive shall
receive a restricted stock award of 40,000,000 shares of the Company’s Common
Stock.  This stock award shall be subject to a lock agreement whereby the shares
shall be restricted from resell for ten (10) years from their issuance.


(c) S-8 Stock Awards. Executive shall also be awarded 7,000,000 stock options
from the Company’s 2013 Stock Incentive Plan.  The options shall be as follows:


(1)  
1,000,000 shares issued at execution of this agreement

(2)  
2,000,000 options with an option price of $0.025

(3)  
2,000,000 options with an option price of $0.05

(4)  
2,000,000 options with an option price of $0.10



(d) Benefits. Executive shall be entitled to participate in such employee
benefit plans which the Company provides or may establish from time to time for
the benefit of employees, subject to the terms of each such plan and subject to
the right of the Company and the Board to modify, revise or eliminate such
benefit plans from time to time in their sole discretion. Executive shall pay
for the portion of the cost of such benefits as is from time-to-time established
by the Company as the portion of such cost to be paid by senior executives of
the Company.


(e) Costs and Expenses. Executive shall be entitled to reimbursement for all
ordinary reasonable out-of-pocket business expenses which are reasonably
incurred by him in the furtherance of the Company’s business, in accordance with
the policies adopted from time to time by the Company or the Board. Executive
will comply with the Company’s travel policies as established from time to time
by the Company or the Board.


(f)  Vacation. Executive shall be entitled to four weeks of vacation with pay
each year, which shall accrue in accordance with the Company’s practice for
senior executives of the Company. Executive will schedule vacation periods to
minimize disruption of the Company’s business.


(g) Allowances. Executive shall be entitled to an automobile and cell phone
allowance. The amount of the allowance shall be: (i) $500 per month for cell
phone and (ii) up to $2,500 for automobile allowance.
 
3.
Termination.



(a) Mutual Agreement. Executive’s employment under this Agreement may be
terminated at any time by the mutual agreement of the Company and Executive,
expressed in writing.


(b) Voluntary. Executive’s employment under this Agreement may be terminated by
Executive with or without the consent of the Company by giving written notice of
his/her intent to terminate with the effective date of termination at least four
weeks after the effective date of the notice of termination. After such notice,
the Company may accelerate the date such termination will take effect pursuant
to this paragraph (b) without being in breach hereof.


(c) Without Cause. The Company may terminate Executive’s employment under this
Agreement at any time without Cause effective immediately upon delivery of
written notice to Executive.


(d) Disability or Death. The Company may terminate Executive’s employment under
this Agreement upon the death or disability of Executive. For purposes of this
Agreement, Executive shall be considered disabled if he/she is unable to perform
his/her duties under this Agreement as a result of injury, illness or other
disability for a period of 90 consecutive days, or 180 days in any 365 day
period, and the Board reasonably determines that Executive has been unable to
perform his/her duties for the 180 day period as a result of injury, illness or
other disability.


 
 

--------------------------------------------------------------------------------

 
(e) For Cause by the Company. The Company may terminate Executive’s employment
for “Cause” at any time prior to the expiration of the Term effective
immediately upon delivery of written notice to Executive. For purposes of this
Agreement, “Cause” shall mean:


(i)  
Executive engaging in a material act of theft, embezzlement, misappropriation of
funds or property, or fraud against, or with respect to the business, of the
Company or any affiliate;

(ii)  
Current use of illegal drugs on or off the job

(iii)  
Executive has been determined as a result of his/her incapacity due to physical
or mental illness, by two physicians selected by the president of the Los
Angeles, California chapter of the American Medical Association, to be unable to
perform substantially and continuously the Executive’s obligations under this
Agreement for a period of three consecutive months or for an aggregate of six
months in any 12-month period (a “Disability”);

(iv)  
Executive commits a breach of any material term of this Agreement and, if such
breach is capable of being cured, fails to cure such breach within 30 days of
notice of such breach;

(v)  
Executive is charged with or found guilty of, or pleads guilty or nolo
contendere to a felony or a crime involving moral turpitude;

(vi)  
As a result of Executive’s gross negligence or willful misconduct, Executive
commits any act that causes, or knowingly fails to take reasonable and
appropriate action to prevent, any material injury to the financial condition or
business reputation of the Company or any affiliate; however, this shall not
apply to any act of the Company or of its affiliates or subsidiaries or any
other employee thereof except to the extent that such act was committed at the
direction of, or with the knowledge and consent of, Executive;

(vii)  
Engaging in any offense punishable by the termination of employment as set forth
in the Company’s employment policies manual, as said manual is now in effect or
as said manual is amended from time to time during the term of this Agreement;



(f) Termination After Change of Control. Executive may terminate his/her
employment within three (3) months after a Change of Control and prior to the
expiration of the Term upon two (2) weeks prior written notice to the Company.


(g) Termination by the Employee with Good Reason. At the election of the
Employee upon Good Reason or otherwise, upon five business days' prior written
notice of termination employee may terminate this Agreement. For purposes of
this Agreement, "Good Reason" for termination shall be deemed to exist solely if
the Employee terminates employment within one year after the occurrence of any
of the following without the explicit written consent of the Employee: (a)
diminution of title, responsibilities, authority or duties; (b) a failure to be
elected to or removal from the Board; (c) a change in work location beyond a 50
mile radius from the Employee's current location of employment (it being
understood that foreign business travel shall not constitute a "change in work
location" for these purposes unless it averages more than one calendar week per
month outside North America), (d) the failure of the Company to obtain and
deliver to the Employee a satisfactory written agreement from any successor to
the Company to assume and agree to perform this Agreement, or (e) any breach of
this Agreement or any other material breach of this Agreement by the Company.




“Change of Control” shall mean the occurrence of one or more of the following:


( i) a person (as defined in Sections 3(a)(9) and 13(d)(3) of the Securities
Exchange Act of 1934, as amended (“Exchange Act”), other than an already
existing shareholder as of the date hereof, that have an existing equity
interest of 25% or greater, either individually or collectively, directly or
indirectly becomes the “beneficial owner” (as defined in Rule 13d-3 promulgated
pursuant to the Exchange Act) of 50% or more of the securities or combined
voting power of the Company’s outstanding securities;


(ii) a complete liquidation or dissolution of the Company other than a
liquidation or dissolution occurring after any of the following transactions:
the merger or consolidation of the Company with an Affiliate, the transfer of
50% or more of the Voting Stock of the Company to an Affiliate or Affiliates or
the sale or other transfer of all or substantially all of the assets of the
Company to an Affiliate or Affiliates;


(iii) the sale of all or substantially all of the Company’s assets to a single
purchaser or group of affiliate purchasers, other than any Affiliate or
Affiliates, in one or a series of related transactions;


(iv) the Company engages in a merger or consolidation with another entity other
than an Affiliate and immediately after that merger or consolidation, the terms
or entities which were stockholders of the Company immediately prior to that
merger or consolidation hold, directly or indirectly, less than 50% of the
Voting Stock of the surviving entity; or


(v) individuals who were members of the Board immediately prior to any
particular meeting of the Company’s shareholders which involves a contest for
the election of directors, fail to constitute a majority of the members of the
Board following such election.


 
 

--------------------------------------------------------------------------------

 
“Affiliate” shall mean any corporation, partnership, trust or other entity of
which the Company and/or any of its Affiliates directly or indirectly owns a
majority of the outstanding shares of any class of equity security of such
corporation, partnership, trust or other entity and any corporation,
partnership, trust or other entity which directly or indirectly owns a majority
of the outstanding shares of any class of equity security of the Company or any
of its Affiliates.


“Voting Stock” shall mean, with respect to a corporation, the capital stock of
any class or classes of that corporation having general voting power under
ordinary circumstances, in the absence of contingencies, to elect directors of
such corporation and, with respect to any other entity, the securities of that
entity having such general voting power to elect the members of the managing
body of that entity.
 
(h) Notice of Termination. Any purported termination of employment shall be
communicated through written notice indicating the specific provision in this
Agreement relied upon. In addition, notwithstanding the termination date
specified in Executive’s notice of termination to the Company under this Section
3, the Company may, in its sole discretion, accelerate the termination date to
any earlier date up to and including the date it received such notice and such
date shall be considered the termination date; provided however, that the
Company shall continue to pay Executive through the termination date specified
in Executive’s notice of termination.
 
4.
Payments.

 
(a) Generally. Except as provided below, upon the termination of this Agreement
for any reason, all compensation and benefits, except benefits provided by law
(e.g., COBRA health insurance continuation benefits), will immediately cease to
accrue, and all compensation and, except as otherwise required by applicable
law, benefits accrued through the date of termination shall be paid to Executive
in the manner provided below.


(b) Death or Disability. If the Company terminates Executive’s employment under
this Agreement due to death or disability, under Section 3(d) titled “Disability
or Death,” Executive or her estate shall not be entitled to any further payments
except (i) then current Base Salary pursuant to Section 2(a) through the date of
death or disability and unreimbursed expenses to the date of death or disability
as provided herein, and (ii) any accrued compensation and benefits as provided
in Section 2.


(c) Voluntary. If the Company and Executive mutually agree to terminate
Executive’s employment under this Agreement under Section ((a), titled “Mutual
Agreement,” or if Executive terminates this Agreement under Section 3(b), titled
“Voluntary,” Executive shall not be entitled to any further payments except
his/her then current Base Salary pursuant to Section 2(a) through the date of
termination as provided herein.


(d) Termination after Change of Control/Termination by the Employee with Good
Reason. If Executive terminates his/her employment for Good Reason under Section
3(g) or upon a Change of Control under Section 3(f), or then: (i) the Company
shall pay to Executive the monthly amount of Executive’s then current Base
Salary pursuant to Section 2(a) for a period of up to the remaining term on this
Agreement, or for a period of twelve (12) months, whichever is greater; (ii) if
the Executive elects continued coverage under the Company’s health plan pursuant
to the Comprehensive Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), then the Company shall continue to pay the Company’s portion of the
premium for the Executive’s continued coverage under the Company’s health plan
until the first to occur of (A) the date that is twelve (12) months after the
date of termination and (B) the date upon which Executive is employed by a third
party; and (iii) if Executive elects continued coverage under the Company’s life
insurance plan, if any, then the Company shall continue to pay the Company’s
portion of the premium for Executive’s continued coverage under the Company’s
life insurance plan, or if continued coverage under the Company’s life insurance
plan is not available pursuant to the terms of such plan, then the Company shall
pay to Executive the amount of the premium that would otherwise be payable by
the Company if Executive’s employment were not terminated, until the first to
occur of (A) the date that is twelve (12) months after the date of termination,
and (B) the date upon which Executive is employed by a third party. Thereafter,
Executive shall not be entitled to receive, and the Company shall have no
obligation to provide Executive with any additional salary, payments or benefits
of any kind.


(e) Without Cause. If the Company terminates Executive’s employment under
Section 3 (c) titled “Without Cause,”, then: (i) the Company shall pay to
Executive, the monthly amount of Executive’s then current Base Salary pursuant
to Section 2(a) for a period equal to the greater of (A) the remaining term of
this Agreement, or (B) 12 months; (ii) if the Executive elects continued
coverage under the Company’s health plan pursuant to COBRA, then the Company
shall continue to pay the Company’s portion of the premium for the Executive’s
continued coverage under the Company’s health plan until the first to occur of
(A) the date that is 12 months after the date of termination and (B) the date
upon which Executive is employed by a third party; and (iii) if Executive elects
continued coverage under the Company’s life insurance plan, if any, then the
Company shall continue pay the Company’s portion of the premium for Executive’s
continued coverage under the Company’s life insurance plan, or if continued
coverage under the Company’s life insurance plan is not available pursuant to
the terms of such plan, then the Company shall pay to Executive the amount of
the premium that would otherwise be payable by the Company if Executive’s
employment were not terminated, until the first to occur of (A) the date that is
12 months after the date of termination and (B) the date upon which
 
 
 

--------------------------------------------------------------------------------

 
Executive is employed by a third party. Thereafter, Executive shall not be
entitled to receive, and the Company shall have no obligation to provide
Executive with any additional salary, payments or benefits of any kind.


(f) Vesting of Stock Options upon Certain Terminations. If the Company
terminates Executive’s employment under Section 3 (c), or Executive terminates
his/her employment under the provisions of Section 3(f) and/or 3(g) of this
Agreement, the Company and the Board shall cause all of Executive’s unvested
stock options to immediately vest effective as of the date his/her employment
terminates. The executive will have the greater of (i) ninety (90) days from the
date of termination, or (ii) the time period allowed under any applicable stock
option plan, to exercise his/her rights on these stock options. The Company and
Executive acknowledge and agree that in the event of any conflict or
inconsistency between the terms of any stock option agreement previously entered
into between the Company and Executive and the terms set forth in this Section
4(f), that the terms set forth in this Section 4(f) shall control, take
precedence over and otherwise be deemed to amend such contrary or inconsistent
terms as set forth in such stock option agreements. In addition, and without
limiting the terms of the previous sentence in any way, the Company and
Executive agree to formally amend the terms of this Agreement as soon as
practicable, if necessary.


(g) Termination by Expiration Date. In the event Executive’s employment is
terminated by the occurrence of the Expiration Date or thereafter as provided in
Section 1(d), the Company shall have no obligation to pay Executive or provide
Executive with benefits of any kind beyond the Expiration Date or the date
specified in the Term Termination Notice, as applicable.
 
(h) Date of Termination. In each of the foregoing cases, termination is the date
of actual termination, not the date notice of termination is given. Other than
payments owing under a provision providing for payments at a different time, all
payments for accrued unpaid monthly compensation shall be made within ten days
after the end of the month following the month in which termination occurred and
all payments for reimbursement shall be made within 45 days after the end of the
month following the month in which termination occurred.


(i) Miscellaneous. The payments and obligations of the Company under this
Section 4 are subject to and expressly made contingent upon Executive and the
Company executing a mutual release in a form mutually agreeable to the parties
and not unreasonably withheld. Executive agrees that on or prior to the
termination date, Company may convene an exit interview to review the status of
accounts and matters for which Executive has most recently been responsible to
ensure that Executive has fully obtained any entitlements which may be available
under this Agreement and/or to confirm that Executive clearly understands the
nature and scope of all of his/her post-employment obligations.
 
5.
Non-Competition.

 
(a) Non-Compete. Executive covenants and agrees with the Company that so long as
he/she is employed by the Company and for a period of time which Executive
receives monthly payments from the Company after termination of Executive’s
employment by Executive under Section 3(b) titled “Voluntary,” or by the Company
under Section 3(e) titled “For Cause,” or after termination of the Executive’s
employment by Company under Section 3 (c) titled “Without Cause,” or termination
of Executive’s employment by Executive under Section 3(f) titled “Termination
After Change of Control,” or after termination of Executive’s employment by
Executive under Section 3(g) “Termination for Good Reason,” Executive will not
engage or participate, directly or indirectly, as principal, agent, employee,
employer, consultant, advisor, sole proprietor, stockholder, partner,
independent contractor, trustee, joint venturer or in any other individual or
representative capacity whatever, in the conduct or management of, or own any
stock or other proprietary interest in, or debt of, any business organization,
person, firm, partnership, association, corporation, enterprise or other entity
that shall be engaged in any business (whether in operation or in the planning,
research or development stage) that is a Competitive Business (as hereinafter
defined), unless Executive shall obtain the prior written consent of the Board,
given in its sole discretion, which consent shall make express reference to this
Agreement. Notwithstanding the foregoing, Executive may make passive investments
in any company whose stock is listed on a national securities exchange or traded
in the over-the-counter market so long as he/she does not come to own, directly
or indirectly, more than 5% of the equity securities of such company. For
purposes of this Agreement, a “Competitive Business” is a business that derives
10% or more of its revenue from markets in which the Company provides products
and/or services as of the date Executive’s employment is terminated. This
section shall not apply to those services or functions that Executive was
performing during or prior to the Term of this Agreement.


(b) Non-Solicitation of Employees. During the Term, and for a period of at least
twelve (12) months or not less than the period that he/she receives monthly
payments from the Company (whichever is the longer period) after termination of
Executive’s employment by Executive under Section 3(b),titled “Voluntary,” or by
the Company under Section 3(e) titled “For Cause,” or after termination of the
Executive’s employment by Company under Section 3(c) titled “Without Cause,” or
termination of Executive’s employment by Executive under Section 3(f) titled
“Termination After Change of Control,” or after termination of Executive’s
employment by Executive under Section 3(g) titled “Termination for Good Reason,”
Executive will not directly or indirectly solicit or induce, or aid any other
entity or person in soliciting or inducing, or knowingly permit any entity
directly or indirectly controlled by him/her to solicit or induce, any person
who is, or during the last three months of Executive’s employment by the Company
was, an officer, director, executive, consultant or employee of the Company or
any of its affiliates or any of its existing or future subsidiaries to leave the
employment or association with the Company, its affiliate or subsidiary, to
become employed or retained by any other entity or to participate in the
establishment of any other business. This section shall not include
 
 
 

--------------------------------------------------------------------------------

 
employees that Executive has a previous relationship with and where hired within
three months of the effective date of this Agreement.


(c) Extension of Period. Executive agrees that if he/she acts in violation of
Sections 5 or 7 of this Agreement, the number of days that such violation exists
will be added to any period of limitations on the specific activities.


(d) Severability. In the event that the provisions of this Section 5 are deemed
to exceed the time, geographic or scope limitations permitted by applicable law,
then such provisions shall be reformed to the maximum time, geographic or scope
limitations, as the case may be, permitted by applicable laws.


(e) Reasonableness of Restrictions. Executive (i) acknowledges that his/her
skills and experience are such that he/she can anticipate finding employment at
a senior level in his/her profession, and (ii) represents and agrees that the
restrictions imposed by this Section 5 on engaging in competitive business
activities are necessary for the protection of the legitimate interests and
competitive position of the Company and do not impose undue hardships on him.


(f) Injunction. Executive agrees that in addition to the remedies the Company
may seek and obtain pursuant to this Agreement, the period during which the
non-compete and non-solicitation covenants contained in this Section 5 applies
shall be extended by any and all periods during which Executive shall be found
by a court possessing personal jurisdiction over him/her to have been in
violation of the covenants contained in this Section 5.
 
6.
Termination Obligations of Executive.


(a) Return of the Company’s Property. Executive hereby acknowledges and agrees
that all Company personal property, including, without limitation, all books,
manuals, records, reports, notes, contracts, lists and other documents, or
materials, or copies thereof, and equipment furnished to or prepared by
Executive in the course of or incident to Executive’s employment, belong to the
Company and shall be promptly returned to the Company upon termination of
Executive’s employment.


(b) Representations, Obligations and Warranties Survive Termination of
Employment. The representations, obligations and warranties contained in
Sections 4, 5, 6, 7, 8, 9, 10 and 17 of this Agreement shall survive the
termination of Executive’s employment with the Company.


(c) Cooperation in Pending Work. Executive agrees to fully cooperate with the
Company in all matters relating to the winding up of pending work in behalf of
the Company and the orderly transfer of work to other employees of the Company
following any termination of Executive’s employment. Executive shall also
cooperative in the resolution of any dispute, including litigation of any
action, involving the Company that relates in any way to Executive’s activities
while employed by the Company.
 
7.
Confidentiality.



(a) Confidential Information. Executive further recognizes that by virtue of
his/her employment relationship to Company, Executive will be granted otherwise
prohibited access to confidential, proprietary information and data of Company
which is not known either to its competitors or within the collegiate student
businesses, personal communication skills improvement businesses, and related
financial planning business generally and which has independent economic value
to Company and to its subsidiaries and affiliates (the “Confidential
Information,” as further defined in Appendix A, incorporated and included herein
specifically by this reference). Accordingly, Executive covenants that during
the term of his/her employment with the Company and thereafter he/she will keep
confidential all Confidential Information and documents furnished to him/her by
or on behalf of the Company and not use the same to his/her advantage, except to
the extent such information or documents are lawfully obtained from other
sources on a non-confidential (as to the Company) basis or are in public domain
through no fault on his/her part or is consented to in writing by the Company.


(b) Innovations, Patents and Copyrights. Executive agrees to promptly disclose,
in writing, all Innovations to the Company. Executive further agrees to provide
all assistant requested by the Company, at its expense, in the preservation of
its interests in any Innovations (as hereinafter defined), and hereby assigns
and agrees to assign to the Company all rights, title and interest in and to all
worldwide patents, patent applications, copyrights, trade secrets and other
intellectual property rights or “Moral Rights” in any Innovation. Furthermore,
during the term of this Agreement, the Company may, with Executive’s written
permission (such permission not to be unreasonably withheld), use Executive’s
name and image as appropriate in the conduct of its business.


“Innovations” shall mean all developments, improvements, designs, original works
of authorship, formulas, processes, software, programs, databases, and trade
secrets, whether or not patentable, copyrightable or protectable as trade
secrets, that Executive by him/herself or jointly with others, creates,
modifies, develops, or implements during the period of Executive’s employment
which relate in any way to any of the Company’s lines of business. The term
Innovations shall not include Innovations developed entirely on Executive’s own
time without using the Company’s equipment, supplies, facilities or Confidential
Information and, which neither relate to the Company’s business, nor result from
any work performed by or for the Company.


 
 

--------------------------------------------------------------------------------

 
8. Alternative Dispute Resolution. The Company and Executive mutually agree that
any controversy or claim arising out of or relating to this Agreement or the
breach thereof, or any other dispute between the parties relating in any way to
Executive’s employment with the Company or the termination of that relationship,
including disputes arising under the common law and/or any federal or state
statutes, laws or regulations, shall be submitted to mediation before a mutually
agreeable mediator, which cost is to be borne equally by the parties. In the
event mediation is unsuccessful in resolving the claim or controversy, such
claim or controversy shall be resolved as set forth in Paragraph 16 below. The
claims covered by this Agreement (“Arbitrable Claims”) include, but are not
limited to, claims for wages or other compensation due; claims for breach of any
contract (including this Agreement) or covenant (express or implied); tort
claims; claims for discrimination (including, but not limited to, race, sex,
religion, national origin, age, marital status, medical condition, or
disability); claims for benefits (except where an employee benefit or pension
plan specifies that its claims procedure shall culminate in an arbitration
procedure different from this one); and claims for violations of any federal,
state, or other law, statute, regulation, or ordinance, except claims excluded
in the following paragraph. The parties hereby waive any rights they may have to
trial by jury in regard to Arbitrable Claims if arbitration is selected as the
method of dispute resolution pursuant to the terms of Paragraph 16 as set forth
below.


Claims Executive or the Company may have regarding Workers’ Compensation,
unemployment compensation benefits, the non-solicitation and non-competition
provisions of this Agreement, or the proprietary information provisions of this
Agreement are not covered by this Paragraph or the arbitration and mediation
provisions of Paragraph 16 of this Agreement as set forth below.


9. Notices. All notices and other communications provided for hereunder shall be
in writing and shall be mailed by first-class, registered or certified mail,
postage paid, or delivered personally, by overnight delivery service or by
facsimile, computer mail or other electronic means, with confirmation of
receipt, addressed as follows:


to Company at:


Embarr Downs, Inc.
205 Ave. Del Mar #984
San Clemente, CA 92674


and to Executive at:


Embarr Downs, Inc.
205 Ave. Del Mar #984
San Clemente, CA 92674


 
Either Party may by like notice specify or change an address to which notices
and communications shall thereafter be sent, Notices sent by facsimile, computer
mail or other electronic means shall be effective upon confirmation of receipt,
notices sent by mail or overnight delivery service shall be effective upon
receipt, and notices given personally shall be effective when delivered.


10. Entire Agreement. The terms of this Agreement is intended by the parties to
be the final and exclusive expression of their agreement with respect to the
employment of Executive by the Company and may not be contradicted by evidence
of any prior or contemporaneous statements or agreements. The parties further
intend that this Agreement shall constitute the complete an exclusive statement
of its terms and that no extrinsic evidence whatsoever may be introduced in any
judicial, administrative, or other legal proceeding involving this Agreement.


11. Amendments, Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by Executive and by a duly
authorized representative of the Company other than Executive. No failure to
exercise and no delay in exercising any right, remedy, or power under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, or power under this Agreement preclude any other
or further exercise thereof, or the exercise of any other right, remedy, or
power provided herein or by law or in equity.


12. Assignment, Successors and Assigns. Executive agrees that Executive will not
assign, sell, transfer, delegate or otherwise dispose of, whether voluntarily or
involuntarily, or by operation of law, any rights or obligations under this
Agreement, nor shall Executive’s rights be subject to encumbrance or the claims
of creditors. Any purported assignment, transfer, or delegation shall be null
and void. Subject to the foregoing, this Agreement shall be binding upon
Executive and the Company and shall inure to the benefit of the parties and
their respective heirs, legal representatives, successors, and permitted
assigns, and shall not benefit any person or entity other than those enumerated
above.


13. Exclusion of Property of Others. Executive covenants that he/she has not and
will not to the best of her knowledge bring to the Company or use in the
performance of her duties any documents or materials of a former employer that
are not generally available to the public or that have not been legally
transferred to the Company.


 
 

--------------------------------------------------------------------------------

 
14. Executive’s Authorization to Deduct Amounts Owed. Upon Executive’s
separation from employment, the Company is authorized to deduct from Executive’s
final wages or other monies due Executive any debts or amounts owed to the
Company by Executive. Upon Executive’s separation from employment, the Company
shall reimburse any deferred salary or any expense properly incurred by
Executive while employed by the Company.


15. Severability; Enforcement. If any provision of this Agreement, or the
application thereof to any person, place, or circumstance, shall be held by a
court or arbitrator of competent jurisdiction to be invalid, unenforceable, or
void, the remainder of this Agreement and such provisions as applied to other
persons, places, and circumstances shall remain in full force and effect.


16. Arbitration; Jurisdiction. At the option of Company, any dispute arising out
of this Agreement shall (I) be settled by binding arbitration by one Arbitrator
brought before the American Arbitration Association (“AAA”), pursuant to the AAA
rules for commercial disputes, in the State of Nevada, County of Clark, or the
closest AAA office; or (ii) shall be brought by commencement of an action in a
court of competent jurisdiction in Clark County, Nevada, and such forum shall be
the exclusive forum for remedies of any such disputes. Both parties consent to
personal jurisdiction in the courts located in Clark County, Nevada. If
arbitration is selected, the arbitration shall be in accordance with the
then-current Employment Dispute Resolution Rules of the American Arbitration
Association, before an arbitrator licensed to practice law in Nevada. Either the
Arbitrator or the court, as the case may be, shall be granted all powers and
shall have the authority to grant injunctive relief or specific performance to
the fullest extent necessary to enforce the terms of this Agreement, without the
necessity of posting bond. As part of any award, the prevailing party shall be
entitled to costs and an award of reasonable attorneys fees only as expressly
provided in this Agreement. The award of any arbitration shall be final and
binding upon the parties and judgment may be entered in any court necessary or
appropriate for enforcement thereof. The terms of this paragraph shall apply to
dispute arising hereunder notwithstanding anything to the contrary set forth
herein, and shall survive the termination of Executive’s employment hereunder.


17. Executive Acknowledgment. The parties acknowledge (a) that they have
consulted with or have had the opportunity to consult with independent counsel
of their own choice concerning this Agreement, and (b) that they have read and
understand the Agreement, are fully aware of its legal effect, and have entered
into it freely based on their own judgment and not on any representations or
promises other than those contained in this Agreement.


18. Attorneys’ Fees. The substantially prevailing party in any litigation,
arbitration, or other proceeding enforcing this Agreement shall be entitled to
reimbursement of all costs and expenses including, without limitation,
reasonable attorneys’ fees at each trial and appellate level.


19. Captions. The captions in this Agreement are included for purposes of
reference only and are not part of the text of this Agreement.


IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
Effective Date.


 
Company:
 
/s/ Joseph Wade
Embarr Downs, Inc.
By: Joseph Wade
Title: Chairman
 
Executive:
 
/s/ Joseph Wade
Joseph Wade
 



 

